
	

115 HRES 1017 RH: Requesting the President, and directing the Secretary of State, to transmit to the House of Representatives copies of all documents, records, communications, transcripts, summaries, notes, memoranda, and read-aheads in their possession referring or relating to certain communications between President Donald Trump and President Vladimir Putin.
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 185
		115th CONGRESS
		2d Session
		H. RES. 1017
		[Report No. 115–978]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2018
			Mr. Brendan F. Boyle of Pennsylvania submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		
			September 25, 2018
			Reported adversely, referred to the House Calendar, and ordered to be printed
		
		RESOLUTION
		Requesting the President, and directing the Secretary of State, to transmit to the House of
			 Representatives copies of all documents, records, communications,
			 transcripts, summaries, notes, memoranda, and read-aheads in their
			 possession referring or relating to certain communications between
			 President Donald Trump and President Vladimir Putin.
	
	
 That the House of Representatives requests the President, and directs the Secretary of State, to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of every document, record, communication, transcript, summary, note, memorandum, and read-ahead in the possession of the President or the Secretary of State, respectively, that refer or relate to matters proposed, discussed, agreed to or otherwise covered during, in connection with, or in preparation for communications between President Donald Trump and President Vladimir Putin in Helsinki, Finland on July 15 or July 16, 2018.
		
	
		September 25, 2018
		Reported adversely, referred to the House Calendar, and ordered to be printed
